Citation Nr: 1510592	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-21 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asbestosis. 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for dizziness. 

6.  Entitlement to service connection for side pain.  

7.  Entitlement to service connection for blurred vision. 

8.  Entitlement to service connection for ischemic heart disease, previously addressed as coronary artery disease, status post myocardial infarction. 

9.  Entitlement to service connection for adjustment disorder. 


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2011 rating decisions, by the Regional Offices (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, and Lincoln, Nebraska, respectively.  The Veteran currently resides in Arkansas and the North Little Rock Regional Office has jurisdiction of the claim.

By way of history, in a December 2007 rating decision the RO denied the Veteran's claim entitlement to service connection for hypertension.  The Veteran did not appeal and the December 2007 rating decision became final.  In February 2009 the Veteran filed a petition to reopen his claim for entitlement to service connection for hypertension; in the March 2011 rating decision the RO reopened the Veteran's previously denied claim and denied service connection for hypertension.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Veterans Law Judge in October 2014. 

In September 2014 the Veteran submitted additional medical evidence.  However, as discussed below, it was not reviewed by the Agency of Original Jurisdiction (AOJ) nor was it accompanied by a waiver of AOJ review.  In addition, there is a January 2013 VA treatment record for the Veteran's claim of side pain; these treatment records were associated with the Veteran's claims file after the August 2011 statement of the case (SOC) and have not been reviewed by the AOJ nor were they accompanied by a waiver of AOJ review.  

During the pendency of the appeal the Veteran revoked power of attorney from AmVets and in February 2015 the Veteran notified the Board that his new representative is Betty Jones. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The now reopened issue of entitlement to service connection for hypertension and the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and asbestosis and the issues of entitlement to service connection for dizziness, side pain, blurred vision, ischemic heart disease, and adjustment disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By way of a December 2007 rating decision, the RO denied the Veteran's claim for service connection for hypertension, in part, because there was no evidence of a diagnosis or treatment while in service or within one year of discharge.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence received since the December 2007 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.



II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

By way of a December 2007 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  The RO denied service connection in part, because there no evidence of diagnosis or treatment either during military service or within one year.  The Veteran was notified of the denial of service connection for hypertension by the December 2007 rating decision but he did not express disagreement with the December 2007 rating decision and a desire for appellate review until he filled his petition to reopen his previously denied claim in February 2009, outside of the one year appeal period.  Therefore, the Board finds that the December 2007 rating decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the December 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In February 2009 the Veteran filed a petition to reopen his claim of entitlement to service connection for hypertension.  The evidence submitted since the December 2007 rating decision includes VA treatment records, private treatment notes, an October 2009 VA examination, a September 2014 VA opinion, and the Veteran's testimony.  

The Board finds that this evidence is "new" in that it was not before agency decision makers at the time of the December 2007 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, specifically the Veteran's VA examination, the September 2014 VA opinion and testimony, is "material" in that it goes to the question of nexus between the Veteran's hypertension and his military service, this goes directly to the original denial of service connection since there was no nexus opinion of record.  All of this evidence relates to unestablished facts necessary to substantiate the claim for service connection for hypertension and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board notes that "new and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the December 2007 rating decision is new and material, and thus to this extent only, the claim for service connection for hypertension is reopened.  

Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for hypertension is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER

As new and material evidence to reopen the claim for service connection for hypertension has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

At the outset the Board notes that there is a January 2013 VA treatment record for the Veteran's claim of entitlement to service connection for side pain; these treatment records were associated with the Veteran's claims file after the August 2011 SOC and have not been reviewed by the AOJ nor were they accompanied by a waiver of AOJ review.  In addition, the Veteran submitted additional medical evidence in September 2014 in regards to his claim for service connection for hypertension.  However, there was no waiver of initial AOJ consideration of this evidence; instead, the Veteran stated at the hearing that he wanted "two bites of the apple."  Therefore, the AOJ should issue a supplemental statement of the case (SSOC) that reviews and adjudicates all evidence of record since the August 2011 SOC.  See 38 C.F.R. § 20.1304 (2014).  

For the issue of entitlement to service connection for hypertension the Veteran testified that his hypertension began during his military service and his current diagnosis of hypertension is due to his military service.  He testified that he was first diagnosed during basic training when he had a dizzy spell and blurriness and fainted and that he was treated by a medical unit that was with them.  The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

The Veteran's service treatment records include a May 1969 Report of Medical Examination for Pre-Induction that noted that the Veteran's blood pressure was 140/90; it was also noted that the Veteran had increased blood pressure but they failed to get six blood pressure readings.  On the Veteran's June 1970 Report of Medical Examination for Pre-Induction it was noted that the Veteran's blood pressure was 136/74.  On the Veteran's February 1972 Report of Medical Examination for Separation his blood pressure was recorded as 110/76.  The Veteran post-service treatment records include a January 2003 diagnosis of hypertension.  At the August 2004 VA examination the Veteran reported a 10 year history of hypertension and he was given a diagnosis of essential hypertension with blood pressure reading of 172/84.  In a July 2005 VA treatment record it was noted that he had a history of hypertension and was admitted with a blood pressure reading of 204/115.  At the October 2009 VA examination the VA examiner stated that based on blood pressure readings in the claims file he did not hypertension until 1980.  He stated that the Veteran's initial blood pressure was 140/90 in May 1969, which is considered to be the upper limits of normal, and the rest of the blood pressure readings until 1980 were normal.  Per the Veteran, he was on no medication for high blood pressure until he had his myocardial infarction in 2003. He then stated that the question of aggravation of blood pressure due to military service does not arise.  In September 2014 his VA doctor stated "Review of records in service indicate dx hypertension 03/10/2014 with 140/90 reading documented." The VA doctor then stated that the date should be corrected to March 10, 1970. 

The Board finds that a new VA examination is warranted because the October 2009 VA examiner failed to provide a nexus opinion based on direct service connection and that though the September 2014 opinion changed the date of diagnosis there is no evidence of what this in-service treatment record was; as noted above the Veteran's Pre-Induction examinations were in May 1969 and June 1970.  Thus, the Board finds that the Veteran should be afforded a new VA examination and the VA examiner should opine whether a diagnosis of hypertension is at least likely as not related to military service. 

For the Veteran's claim of entitlement to service connection for dizziness the Veteran asserts that it is due to his military service.  He also testified that he was first diagnosed with hypertension in service after he became dizzy and fainted and had blurry vision.  His service treatment records include a February 1971 complaint of dizzy spells.  It was noted in an August 2003 VA treatment record that the Veteran was seen for headaches and dizziness by another VA physician.  His private treatment records include an October 2003 notation of blackouts with dizziness.   

For the Veteran's claim of entitlement to service connection for side pain he asserts that it is due to his military service.  In a February 1971 service treatment record it was stated that the Veteran had side pain that intermittently occurred after running and physical training and lasted thirty minutes.  In an October 2003 private treatment note it was stated that the Veteran had pain located on the left side of his body.  In a January 2013 VA treatment record it was stated that he had intermittent left side pain since 2001 but it was worse since last year.  In another January 2013 VA treatment note it was stated that his side pain was only related to food intake. 

The Veteran has not been afforded a VA examination for either his dizziness or left side pain and an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability.  Here the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his dizziness and for his left side pain to determine the nature and etiology and whether any diagnosis is at least likely as not due to military service. 

The Veteran asserts that he has current eye condition of blurred vision that is due to his military service.  He also testified that he was first diagnosed with hypertension in service after he became dizzy and fainted and had blurry vision.  A February 1972 VA treatment record stated that on exit examination the Veteran had conjunctivitis and a prescription refraction.   A June 2003 VA treatment record indicated that the Veteran had a diagnosis of presbyopia.  At the October 2009 VA examination it was noted that there was no evidence of retinopathy.  The Board finds that the Veteran should be afforded a new VA examination to determine all current diagnoses of the Veteran's eye, to include blurriness, and to determine if any diagnosis is at least likely as not related to military service. 

The Veteran asserts that he has a current diagnosed heart condition, currently diagnosed as coronary artery disease, that it related to the Veteran's military service.  The Board notes that the AOJ originally denied service connection on a presumptive basis because there is no evidence that the Veteran ever serviced in the Republic of Vietnam.  As indicated in the May 2011 VA Memorandum there is a formal finding of a lack of information required to corroborate the claim for ischemic heart disease due to Agent Orange exposure.  The Veteran testified that his heart condition is due to his military service and that he was never exposed to Agent Orange.  Even if the Veteran cannot be granted service connection on a presumptive basis he could still potentially be granted service connection on a direct service connection basis.  He stated that during his military service he was in the boiler room checking the meters and moving the bodies to the morgue.  He testified that he began seeking private medical care in the 1970's because his chest hurt.  His post-service treatment records indicate that in January 2003 he suffered a myocardial infarction and he was diagnosed with acute coronary syndrome.  At the August 2004 VA examination it was noted that he sustained a myocardial infraction two years ago and was diagnosed with coronary artery disease.  In October 2012 he had chest pain after walking to the mailbox.  The Board finds that since the Veteran has not been afforded a VA examination he should be afforded a VA examination to determine the nature and etiology of the Veteran's heart condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should provide an opinion as to whether it is at least likely as not due to military service. 

The Veteran testified that he was waiting for results of a test for his side pain from his VA physician and while the undersigned Veterans Law Judge left the record open for 60 days, in order for the Veteran to submit these records, they have not been submitted and associated with the Veteran's claims file.  In addition, the Veteran testified that there are outstanding private treatment records for his heart from 1972 to 2001.  Thus, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his hypertension, dizziness, side pain, blurred vision, and coronary artery disease.  Thereafter, any identified records, to include any VA treatment records, should be obtained for consideration in the Veteran's appeal.  

The October 2013 rating decision denied the Veteran's petitions to reopen the previously denied claims of entitlement to service connection for PTSD and asbestosis and his claim of entitlement to service connection for an adjustment disorder.  In September 2014 the Veteran filed a statement that the Board finds constitutes a notice of disagreement (NOD) on the October 2013 rating decision.   Therefore, an SOC should have been issued; consequently, the Board must remand to the RO to furnish an SOC on the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and asbestosis and entitlement to service connection for an adjustment disorder and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  To include any private treatment records from Dr. Fletcher from 1972 to 2001. 

2.  The AOJ shall furnish the Veteran an SOC on the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and asbestosis and entitlement to service connection for an adjustment disorder.  The AOJ shall return this issue to the Board only if the Veteran files a timely substantive appeal on any issues.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his hypertension, dizziness, side pain, and coronary artery disease.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of hypertension, a dizziness disorder, a side pain disorder, and/or coronary artery disease?

B) For each diagnosed disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include any in-service treatment or notations?

C) If the Veteran does not have a diagnosed disability then the VA examiner should state if it is a symptom of another disability. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his blurriness.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and the Veteran's assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosed eye disorder, to include a diagnosis associated with blurriness?

B) For each diagnosed eye disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal, to include all evidence since the August 2011 SOC.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


